DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the preliminary amendment filed on 3/19/2021, claim 1 has been cancelled, and newly added claims 2-28 are pending.	

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-14, 26, drawn to an apparatus, classified in A61B 17/12022
II. Claims 15-25, 27, 28, drawn to a method, classified in A61B 17/0057.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used in a materially different method, such as using the expandable occlusion element for balloon angioplasty in the blood vessel and using the implant to temporarily deliver antithrombogenic agents.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Lacenere (applicant’s representative) on 9/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14 and 26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-25, 27 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Effective Filing Date
The instant application, filed 08/14/2020 is a continuation of U.S. Application 16722567, filed 12/20/2019.  U.S. Application 16722567 is a continuation of U.S. Application 16409691, filed 05/10/2019.  U.S. Application 16409691 is a continuation of U.S. Application 15237493, filed 08/15/2016.  U.S. Application 15237493 is a continuation of U.S. Application 14542066, filed 11/14/2014. U.S. Application 14542066 is a continuation of U.S. Application 13452656, filed 04/20/2012.   U.S. Application 13452656 is a continuation in part of U.S. Application 12492779, filed 06/26/2009.  U.S. Application 12492779 claims priority from U.S. Provisional Application 61077104, filed 06/30/2008.
Claims 2-14 are directed to subject matter that was introduced for the first time in U.S. Application 12492779, filed 06/26/2009.  The previous application(s) did not provide support for the claimed release sheath of claim 2.  Therefore, the earliest disclosure for the subject matter of claims 2-14 and thus the effective filing date for the subject matter of is 6/26/2009.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 4-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khosravi et al (US 2006/0034930; hereinafter as Khosravi ‘930).
Khosravi ‘930 discloses the following limitations:
Claim 2. An apparatus for sealing a blood vessel penetration disposed at the end of a tissue tract ([0002]), the apparatus comprising: a shaft (140) having a proximal end (end towards user) and a distal end (end towards treatment site) ([0097]); a radially expandable occlusion element (146) at a distal end of the shaft ([0098]; Fig. 8); a hemostatic implant (102) disposed over and in contact with an exterior surface at the distal end of the shaft (Fig. 9B; [0097], [0100], e.g. the plug device 102 may be disposed between an inner wall of the cartridge 120 and an exterior surface of the positioning member 140); and a retractable sleeve (20) constraining the hemostatic implant on the shaft to maintain the hemostatic implant in a position between the retractable sleeve and the exterior surface at the distal end of the shaft (constraining at least during the steps shown in Figs. 9B, 9C, [0090], [0101], [0102]) wherein the hemostatic implant is configured to remain stationary on the shaft while the retractable sleeve is being retracted (remain stationary via pusher member 130 forming a backstop; [0100], e.g. The pusher member 130 may be positioned proximal to the plug device 102 for positioning and/or maintaining the plug device 102 in a predetermined location during deployment, [0109], the pusher member 130 may serve as a stop that prevents the plug device 102 from moving proximally while the delivery sheath 20 and cartridge 120 are withdrawn); and a release sheath (120) inside of the retractable sleeve and covering the implant ([0102]; release sheath 120 is inside of the retractable sleeve 20 at least during the steps of Figs. 9B, 9C) wherein the release sheath inhibits sticking between the retractable sleeve and the hemostatic implant as the retractable sleeve is retracted (it is inherent to Khosravi ‘930’s disclosure the release sheath 120 inhibits sticking between the retractable sleeve and the implant since the release sheath is positioned between the retractable sleeve and the implant as seen in Figs. 8 and 9C.  Thus the release sheath acts as a barrier between the retractable sleeve and the implants and thereby prevents the implant from sticking onto the retractable sleeve).
Claim 4. An apparatus as in claim 2, wherein the retractable sleeve (20) is configured to couple to and retract the release sheath (120) to expose and release the hemostatic implant as the retractable sleeve is retraced ([0110], i.e. the hub 123 of the cartridge 120 abuts the hub 23 of the delivery sheath 20, the delivery sheath 20 may be held and withdrawn, thereby causing the cartridge 120 to be withdrawn simultaneously).
Claim 5. An apparatus as in claim 2, wherein the release sheath (120) is configured to be retracted separately from the retractable sleeve (20) ([0110], i.e. Alternatively, the cartridge 120 may be removed first, and then the delivery sheath 20 may be removed).
Claim 6. An apparatus as in claim 2, further comprising a back stop (130) on the shaft (140) wherein the backstop is configured to prevent the hemostatic implant from being displaced proximally while one or more of the retractable sleeve or the release sheath are retracted (Fig. 9D; [0100], e.g. The pusher member 130 may be positioned proximal to the plug device 102 for positioning and/or maintaining the plug device 102 in a predetermined location during deployment, [0109], the pusher member 130 may serve as a stop that prevents the plug device 102 from moving proximally while the delivery sheath 20 and cartridge 120 are withdrawn).
Claim 7. An apparatus as in claim 2, wherein the hemostatic implant (102) comprises a biodegradable polymer ([0016], [0038]).
Claim 8. An apparatus as in claim 7, wherein the biodegradable polymer comprises a material selected from the group consisting of polyethylene glycols, collagens, and gelatins ([0038], claim 8).
Claim 11. An apparatus as in claim 2, further comprising a latch (detents in [0105]; wherein a ‘latch’ in its broadest reasonable interpretation only requires “any of various devices in which mating mechanical parts engage to fasten but usually not to lock something” as defined by Merriam-Webster definition) disposed on the shaft (140) and configured to hold one or more of the retractable sleeve or release sheath in place while the apparatus is advanced through the tissue tract ([0105]; e.g. the positioning member 140 and/or pusher member 130 may include one or more cooperating detents that may engage when the cartridge 120 reaches a predetermined location along the positioning member 140, e.g., to limit subsequent movement of the pusher member 130 relative to the positioning member 140).

Claim(s) 2, 4-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khosravi et al (US 2008/0082122; hereinafter as Khosravi ‘122).
Khosravi ‘122 discloses the following limtaitons:
Claim 2. An apparatus for sealing a blood vessel penetration disposed at the end of a tissue tract ([0002]), the apparatus comprising: a shaft (140) having a proximal end (towards the user) and a distal end (towards the treatment site); a radially expandable occlusion element (146) at a distal end of the shaft; a hemostatic implant (102) disposed over and in contact with an exterior surface at the distal end of the shaft; and a retractable sleeve (120) constraining the hemostatic implant on the shaft to maintain the hemostatic implant in a position between the retractable sleeve and the exterior surface at the distal end of the shaft, wherein the hemostatic implant is configured to remain stationary on the shaft while the retractable sleeve is being retracted; and a release sheath (170) inside of the retractable sleeve and covering the implant, wherein the release sheath inhibits sticking between the retractable sleeve and the hemostatic implant as the retractable sleeve is retracted (it is inherent to Khosravi ‘122’s disclosure the release sheath 127 inhibits sticking between the retractable sleeve 120 and the implant 102 since the release sheath is positioned between the retractable sleeve and the implant as seen in Fig 4A.  Thus the release sheath acts as a barrier between the retractable sleeve and the implants and thereby prevents the implant from sticking onto the retractable sleeve).
Claim 4. An apparatus as in claim 2, wherein the retractable sleeve (120) is configured to couple to and retract the release sheath (170) to expose and release the hemostatic implant as the retractable sleeve is retraced ([0065], i.e. the inner and outer tubular members 170, 120 may be movable together from the second position, shown in FIG. 4B, to a third position, shown in FIG. 4C, wherein the distal ends 174, 124 of the inner and outer tubular members 170, 120 are retracted sufficiently to expose the sealant 102).
Claim 5. An apparatus as in claim 2, wherein the release sheath (170) is configured to be retracted separately from the retractable sleeve (120) ([0079], i.e. the two elements do not move concurrently in this alternative embodiment.  Retractable sleeve can be retracted separately from the release sheath and thus the two elements are independently movable and the release sheath is capable of being retracted separately from the retractable sleeve).
Claim 6. An apparatus as in claim 2, further comprising a back stop (130) on the shaft (140) wherein the backstop is configured to prevent the hemostatic implant from being displaced proximally while one or more of the retractable sleeve or the release sheath are retracted ([0083]).
Claim 7. An apparatus as in claim 2, wherein the hemostatic implant (102) comprises a biodegradable polymer ([0034]).
Claim 8. An apparatus as in claim 7, wherein the biodegradable polymer comprises a material selected from the group consisting of polyethylene glycols, collagens, and gelatins ([0034], [0035]).
Claim 11. An apparatus as in claim 2, further comprising a latch disposed on the shaft (140) and configured to hold one or more of the retractable sleeve (120) or release sheath (170) in place while the apparatus is advanced through the tissue tract ([0067]; i.e. a latch is provided on housing 180, since shaft 140 extends through housing 180 as seen in Figs. 4A-4C, the latch is indirectly disposed on the shaft 140).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravi ‘122 in view of Austin (US 2006/0184226).
Claim 3. Khosravi ‘122 discloses the invention substantially as claimed above but fails to disclose the release sheath (170) is split so that the release sheath opens over the hemostatic implant after the retractable sleeve is retracted.  Khosravi ‘122 does disclose the retractable sleeve (120) being retracted independent of the release sheath (170) ([0079]).
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a delivery system for treating to thereby deploy an implant, Austin teaches a delivery system having an inner release sheath (16) that is split such that the release sheath opens over the implant (12) when a retractable sleeve (13) is independently retracted (Figs. 1, 2; [0065]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khosravi ‘122 with the release sheath being split based upon the teachings of Austin to minimize sliding against and any damage to the implant.

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravi ‘930 in view of Houser et al (US 7025776).
Claims 9 and 10. Khosravi ‘930 discloses pharmaceutical agents can be applied to the hemostatic implant and carried on a degradable material made of polylactic acid ([0038]) but fails to disclose the hemostatic implant comprises an active agent comprising an anti-proliferative agent selected from the group consisting of sirolimus and paclitaxel (as per claim 9) and an anti-proliferative agent selected from the group consisting of sirolimus and paclitaxel, or a coagulant selected from the group consisting of thrombin and tissue factor (as per claim 10).  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a tissue closure implant, Houser teaches a hemostatic implant comprising paclitaxel or sirolimus incorporated into a degradable carrier made from polylactic acid (col. 6, ll. 67; col. 9, ll. 11-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pharmaceutical agents of Khosravi ‘930 to include sirolimus or paclitaxel based upon the teachings of Houser et al since such an agent will enhance healing in the opening of the tissue.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravi ‘930 in view of Ginn (US 2002/0072768).
Claim 14. Khosravi ‘930 discloses the invention substantially as claimed above but fails to disclose at least a portion of the hemostatic implant or shaft is radiopaque.
However, in a similar field of endeavor, Ginn teaches a hemostasis system ([0046]), wherein the implant (plug 412) or shaft (locator 416) may include a radiopaque marker ([0104]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify at least a portion of the hemostatic implant or shaft to include a radiopaque marker thereby making it radiopaque based upon the teachings of Ginn to provide the user feedback on the advancement of the implant or apparatus to accurately place the implant ([0104]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,779,808. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 2-5 of the instant application are to be found in claim 7 of the patent.  Thus the difference between claims 2-5 of the instant application and claim 7 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of claims 2-5 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 2-5 are anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 


Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,779,808. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 26 of the instant application are to be found in claim 8 of the patent.  Thus the difference between claim 26 of the instant application and claim 8 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claim 8 of the patent is in effect a “species” of the “generic” invention of claim 26 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 26 are anticipated by claim 8 of the patent, it is not patentably distinct from claim 8 of the patent.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 9,439,637. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 2-5 of the instant application are to be found in claims 3-6 of the patent.  Thus the difference between claims 2-5 of the instant application and claims 3-6 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims 3-6 of the patent is in effect a “species” of the “generic” invention of claims 2-5 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 2-5 are anticipated by claims 3-6 of the patent, it is not patentably distinct from claims 3-6 of the patent. 

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if the above double patenting rejections were obviated.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record as indicated in the rejections above fail to disclose a key slidably disposed over the shaft and configured to shift the latch between a latched configuration where the one or more of the retractable sleeve or the release sheath are immobilized and an unlatched configuration allowing the one or more of the retractable sleeve or the release sheath to be proximally retracted.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771